DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, method claims 1-6 in the reply filed on January 29, 2021 is acknowledged.  The traversal is on the ground that control of angles β and α in producing a film-laminated metal plate are special technical features common to both Groups I and II.  This is not found persuasive because controlling of an angle between the film and a vertical direction and controlling the angle between a metal plate and the vertical are process steps of claim 1 that the apparatus of CN 102514342 is capable of performing by placement of its film deflecting rollers and metal plate conveying rollers (see Fig. 1).  The requirement is still deemed proper and is therefore made FINAL.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. 
Specification
The abstract of the disclosure is objected to because of its length (exceeds 150 words) and because it includes purported merits and extensive mechanical details.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Tanaka et al., US 6,200,409 (hereafter Tanaka) in view of Levendusky et al., US 5,919,517 (hereinafter Levendusky), ORG Packaging Co Ltd., CN 103112233 published May 22, 2013 (hereafter ORG), made of record by Applicant and discussed herein with reference to the translation provided by Applicant, and Gayner, US 3,762,598 (hereafter Gayner).
Regarding claim 1, Tanaka teaches a production method for a film-laminated metal plate (see Abstract, col. 1, lines 6-16 and Fig. 1) that includes the steps of:  
preheating and soaking a metal plate (Fig. 1 and col. 3, line 60 to col. 4, line 2 teaches drawing a web-shaped metal sheet 1 (i.e., metal plate) through three heating rolls 2 (i.e., preheating) and final heating means 3 for controlling the temperature of the heated metal sheet 1 to a predetermined temperature (i.e., soaking); 
laminating a film on the metal plate using film-laminating rolls (Fig. 1 and col. 4, lines 2-28 teaching lamination of resin film 5 onto sheet 1 using laminating rolls 7 disposed for nipping the heated metal sheet 1 and resin film 5 fed from supply 4)
comprising controlling an angle β to be in a range of 30-70°, wherein said angle β is an angle between the film and a vertical direction, and the film enters a roll gap between film-laminating rolls at said angle β (see Fig. 1 illustrating resin film 5 entering roll gap between laminating rolls 7 at an angle that is between 30° and 70° from the vertical; see col. 6, lines 9-34 describing resin film heating roll 6 that is also a deflector roll that feeds the film with a predetermined winding angle that is further fixed by moving deflector roll 11 and deflector roll 6 to a predetermined position; see discussion at col. 4, lines 42-54 regarding roll 6 being movable in any direction of right, left, up, down, oblique and arc directions so that the film 5 can be angled as it winds on the laminating roll 7 and thus the duration of the resin film 5 on the laminating roll is accordingly controlled) 
controlling an angle α to be in a range of 0-20°, wherein said angle α is an angle between the metal plate and the vertical direction (see Fig. 1 illustrating the metal plate 1 controlled at an angle of 0° by the pair of heating rolls 3 and pair of laminating rolls 7 that are in vertical alignment); and 
then laminating the film on the metal plate using the film-laminating rolls, while controlling a temperature of the film-laminating rolls to be in a range of 50-130°C (Fig. 1 illustrating lamination at rolls 7 and the examples section at col. 10, line 48 to col. 11, line 14 teaching lamination with the laminating rolls at 120°C, falling within the range recited in the claim).
The examples in Tanaka further teach rapid cooling in a quenching tank 9 of Fig. 1, followed by drying using a drying device (col. 11, lines 9-14 and col. 5, lines 31-34).  Tanaka is otherwise silent as to the details of cooling and drying.
Regarding the claim recitation of cooling a surface of a resulting film-laminated metal plate rapidly to a temperature equal to or less than 50°C at first by water spray cooling, followed by water quenching in a water quenching tank, as stated above, Tanaka teaches using a water quenching tank, but provides no further details.
 Levendusky teaches a method of coating both sides of a metal strip with a thermoplastic polymer (see Abstract) and also teaches rapid cooling of the coated laminate using a water spray 44 followed by quenching in a water bath 46 (Fig. 1; col. 3, lines 43 to 65).  Levendusky further teaches such cooling is performed below 40°C, falling within the range recited in the claim (col.3, lines 43-65). Levendusky teaches the water spray cooling that provides for cooling below 40°C before the laminate web contacts the first roll 48 located in the water bath.  Thus, the coating is not deleteriously affected by making contact with the roller 48 in the bath (col.3, lines 43-65).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Tanaka to further include both water spray and water bath processes according to Levendusky for the 
Levendusky further teaches the downstream use of a drying system 52 that uses warm air and blowers (Fig. 1 and col.3, line 66 to col. 4, line 3).  However, both Tanaka and Levendusky provide no further information about their drying systems.
Regarding the recitation of squeezing the film-laminated metal plate to remove most water from the surface of the film-laminated metal plate, ORG teaches a method of hot lamination of a polyester film to a metal plate followed by cooling at a rate of 70-80°C/second (see page 1, first paragraph under the title “Description CN 103112233”).  A method of ORG further includes a quenching unit that includes both an air cooling device and a water cooling tank, and a drying unit that includes two squeezing rollers followed by a hot air drying device (page 13 of the translation referencing Fig. 1 air cooling device 13, water cooling tank 14, squeezing device 15 and hot air drying device 17).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Tanaka/Levendusky to further include drying method features accord to ORG, including the step of squeezing the film-laminate plate to remove water using the rollers of ORG as a predictable, adequate method of removing water from a web that has been conveyed through a quenching water bath as it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Regarding the final recitation of heating the film-laminated metal plate to a temperature in the range of 50-130°C, holding for 5-40s, and then air cooling the film- laminated metal plate to room temperature quickly, each of Levendusky and ORG teach using heated air to dry the laminate.  A step of cooling to room temperature in the air would necessarily follow.  The examiner notes the subjectivity of the word “quickly” and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.  However, neither Levendusky nor ORG teach temperature ranges or holding ranges for their heating steps.
Gayner teaches a method of fabricating a container that begins with laminating a polymer to a metal sheet (col. 4, line 41 to col. 5, line 20 and see Example I at col. 8, line 48 to col. 9, line 4).  According to Gayner, the laminate is then post-processed by  heating at about 275°F to 375°F (135°C to 190°C)  for a period of about 0.2 seconds to 4 minutes (col. 6, line 34-59), followed by cooling (col. 7, lines 6-21). Gaynor teaches that this post treatment effects a thermally induced stress relief substantially completely eliminates any micro-voids established in the polymer layer resulting during scoring or other processing (col. 6, line 59 to col. 7, line 5).   Gaynor further teaches that beginning at about 185°F (85°C), the molecular structure of the polymer experiences crystallite loosening and melting is believed to occur at 275°F (col. 7, lines 6-21).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Tanaka/Levendusky/ORG to further include the post processing heating and cooling of 
The temperature range taught by Gayner does not overlap the range recited in claim 1.  However, it is close, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05.  Furthermore, Gayner teaches the molecular structure of its polymer begins to change at 85°C, falling within the recited range.  

Regarding claim 3, Tanaka teaches in its “Example” section that the jacket roll 2 heats the strip up to 230°C and the heating rolls 3 heat the strip to the final temperature of 245°C (col. 10, lines 48-58), resulting in an instance wherein the first three rolls take the plate up to 93% of the target temperature and the final rolls take the plate up to the target temperature, thus teaching a range close to the prior art and rendering the claim obvious.    

Regarding claim 5, Gayner is silent as to the type of cooling used in its method.  As discussed in the rejection of claim 1 above, ORG teaches air cooling at a rate of 70-80°C/second, overlapping the range recited in the claim.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to further modify the method of Tanaka/Levendusky/ORG/Gayner to air cool as described in ORG as a predictable and adequate cooling process known in the art of metal/polymer KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Levendusky, ORG and Gayner as applied to claim 1 and further in view of Kanda et al., US 4,517,255 (hereafter Kanda).
Tanaka/Levendusky/ORG/Gayner is silent as to the time interval between lamination and cooling being 0.5-5 seconds. 
Kanda teaches a method of laminating a metal sheet with a polyester resin film (Abstract).  Kanda teaches the importance of immediate quenching, including improving formability and providing corrosion resistance (Abstract and col. 5, lines 55-64).  Kanda teaches quenching below 10 seconds (col. 5, lines 55-64) and in the examples quenching is performed in 3 seconds (col. 8, lines 3-10).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Tanaka/Levendusky/ORG/Gayner to include quick quenching times according to Kanda for the advantages taught in Kanda including improved corrosion resistance.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Levendusky, ORG and Gayner as applied to claim 1 and further in view of Iwashita et al., US 2001/0055690 (hereafter Iwashita).   Tanaka/Levendusky/ORG/Gayner is silent as to carrying out cooling at a rate of greater than or equal to 150°C.   Iwashita teaches a method of hot laminating a metal sheet with a polyester resin film and cooling step performed at a rate of more than 600°C/second (Abstract and para [0008]).  Iwashita teaches its process, including rapid cooling, results in a polyester resin covered metal sheet having excellent formability (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Tanaka/Levendusky/ORG/Gayner to include cooling rates at greater than 150°C and up to 600°C as taught by Iwashita for the benefit of excellent formability as taught by Iwashita.  
 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest the ratios recited claim 6 directed to the angles α and β when the angle α is greater than 5 degrees. 








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746